Exhibit 10.5

FORM OF JOINDER

JOINDER TO SHAREHOLDERS AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”) is made as of September 26, 2013 by
Stephen Daffron having an address at                                         
(the “Joining Party”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Shareholders Agreement (as defined below).

W I T N E S S E T H

WHEREAS, Igloo Holdings Corporation, a Delaware corporation (the “Company”), is
a party to that certain Shareholders Agreement, dated as of July 29, 2010, by
and among Interactive Data Corporation, Igloo Intermediate Corporation, the
Company and the investors on Schedule A thereto (as the same may be amended from
time to time, the “Shareholders Agreement”);

WHEREAS, the Shareholders Agreement provides that as a condition to becoming a
Shareholder, a Person must execute and deliver to the Company a joinder
agreement pursuant to which such Person agrees to be bound by the terms and
conditions of the Shareholders Agreement;

WHEREAS, the Joining Party desires to become an Employee Shareholder of the
Company by executing a copy of this Agreement; and

WHEREAS, the Joining Party has reviewed the terms of the Shareholders Agreement
and determined that it is desirable and in the Joining Party’s best interests to
execute this Agreement.

NOW, THEREFORE, the Joining Party hereby agrees as follows:

1. Joinder of Shareholders Agreement. By executing this Joinder Agreement, the
Joining Party (a) accepts and agrees to be bound by all of the terms and
provisions of the Shareholders Agreement as if he, she or it were an original
signatory thereto, (b) shall be deemed to be and shall be entitled to all of the
rights and subject to all of the obligations of an Employee Shareholder
thereunder, (c) acknowledges its grant of an irrevocable proxy pursuant to
Section 5.23 of the Shareholders Agreement and (d) agrees to be added to each of
Schedule A and Schedule B of the Shareholders Agreement, with the notice
information set forth on the signature page hereto.

2. Representations and Warranties.

(i) This Agreement constitutes a valid and binding obligation enforceable
against the Joining Party in accordance with its terms.

(ii) The Joining Party has received a copy of the Shareholders Agreement. The
Joining Party has read and understands the terms of the Shareholders Agreement
and has been afforded the opportunity to ask questions concerning the Company
and the Shareholders Agreement.



--------------------------------------------------------------------------------

3. Full Force and Effect. Except as expressly modified by this Agreement, all of
the terms, covenants, agreements, conditions and other provisions of the
Shareholders Agreement shall remain in full force and effect in accordance with
its terms.

4. Notices. All notices provided to the Joining Party shall be sent or delivered
to the Joining Party using the notice information set forth on the signature
page hereto unless and until the Company has received written notice from the
Joining Party of a change to such information.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such state.

[Signature page follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has executed and delivered this Agreement
as of the date first above written.

 

JOINING PARTY By:  

/s/ Stephen Daffron

Name:   Stephen Daffron Address:

 

Acknowledged and Accepted: IGLOO HOLDINGS CORPORATION By:  

/s/ Vincent A. Chippari

Name:   Vincent A. Chippari Title:   Treasurer

 

[Signature Page to SHA Joinder Agreement]



--------------------------------------------------------------------------------

WARBURG PINCUS PRIVATE EQUITY X, L.P. By:   Warburg Pincus X, L.P., its general
partner By:   Warburg Pincus X LLC, its general partner By:   Warburg Pincus
Partners LLC, its sole member By:   Warburg Pincus & Co., its managing member

 

By:  

/s/ Michael Bingle

Name:   Michael Bingle Title:   Managing Director

 

WARBURG PINCUS X PARTNERS, L.P. By:   Warburg Pincus X, L.P., its general
partner By:   Warburg Pincus X LLC, its general partner By:   Warburg Pincus
Partners LLC, its sole member By:   Warburg Pincus & Co., its managing member

 

By:  

/s/ Michael Bingle

Name:   Michael Bingle Title:   Managing Director

 

[Signature Page to SHA Joinder Agreement]



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS III, L.P. By:   Silver Lake Technology Associates III,
L.P., its general partner By:   SLTA III (GP), L.L.C., its general partner By:  
Silver Lake Group, L.L.C., its sole member

 

By:  

/s/ James Neary

Name:   James Neary Title:   Managing Director

 

SILVER LAKE TECHNOLOGY INVESTORS III, L.P. By:   Silver Lake Technology
Associates III, L.P., its general partner By:   SLTA III (GP), L.L.C., its
general partner By:   Silver Lake Group, L.L.C., its sole member

 

By:  

/s/ James Neary

Name:   James Neary Title:   Managing Director

 

[Signature Page to SHA Joinder Agreement]